UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
IN RE: )
Nastassja Mei Lin Miles ) Case No: 19-07879-JIG-13
Debtor. )

WITHDRAWAL OF DEBTOR’S MOTION FOR
SANCTIONS AGAINST CREDITOR, CHECKSMART

 

Comes now the Debtor, by counsel, and hereby withdraws the Debtor’s Motion
For Sanctions against Creditor, CheckSmart for Violation of Automatic Stay filed on
November 24, 2019.

1. That a Settlement has been reached.

WHEREFORE, the debtor prays that the Motion be shown as withdrawn, and for

all other proper relief.

/s/ Mark S. Zuckerberg
Attorney at Law

CERTIFICATE OF SERVICE

I hereby certify that on February 11, 2020, a copy of the foregoing Motion was
filed electronically. Notice of this filing will be sent to the following parties through the
Court's Electronic Case Filing System. Parties may access this filing through the Court's
system.

U.S. Trustee Chapter 13 Trustee
ustpregion.10.in@usdoj.gov

John Cannizzaro, Attorney for CheckSmart
John.Cannizzaro@icemiller.com>

 
Case 19-07879-JJG-13_ Doc 39 Filed 02/11/20 EOD 02/11/20 12:26:19 Pg 2of2

I further certify that on February 11, 2020, a copy of the foregoing Motion was
mailed by first-class postage pre-paid and properly addressed to the following:

None
/s/ Mark S. Zuckerberg
Attorney for Plaintiff

Walton Legal Services, P.C.
5610 Crawfordsville Rd., #1200
Indianapolis, IN 46224

(317) 241-2900

(317) 241-2155 FAX
DarleneR@waltonlegal.net

 

 
